Citation Nr: 1531529	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a low back condition, claimed as secondary to an in-service gunshot wound.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2010, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A DRO conference report, detailing the issues on appeal, the summary of discussions, and agreed-upon actions, is of record.

At a July 2000 VA examination, the Veteran indicated that he retired because of back pain.  Additionally, in December 2008, the Veteran submitted a statement saying that his back pain "caused him to take early retirement!"  Accordingly, a TDIU claim is reasonably raised by the record, and the title page reflects inclusion of this issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to service connection for a back condition, the Veteran asserts that his current back condition is related to an in-service gunshot wound that entered his abdomen and exited near his sacrum.  See Substantive Appeal received in May 2010.  The Board notes that RO has granted the Veteran service connection for several disabilities related to that gunshot wound, to include through and through gunshot wound to muscle groups XIX and XX, post operative adhesions residuals of penetrating pistol wound of abdomen, and scars.

The Veteran has been afforded two VA examinations, in July 2000 and December 2011, addressing his back condition.  Regarding the Veteran's back condition, the July 2000 examiner provided a diagnosis of degenerative disc and joint disease of the lumbar spine, but no opinion relating that diagnosis to service was provided.

The December 2011 examiner provided a diagnosis of arthritis lumbar spine and opined that the Veteran's back condition is less likely due to the gunshot wound of his abdomen but rather natural age progression.  The Board finds that this negative opinion is inadequate for adjudication purposes because it does not preclude the Veteran's back condition from being at least at likely as not related to service and does not provide sufficient rationale for the provided opinion.  Therefore, the Veteran should be afforded a new VA spine examination and opinion on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Additionally, the December 2011 examiner reported the presence of radiculopathy and intervertebral disc syndrome (IVDS), and thus, the new examination should also evaluate the presence of any radiculopathy related any diagnosed back condition, to include consideration of past medical evidence indicating the presence of radiculopathy and/or IVDS.

The Board notes that the Veteran asserts that his private physician, Dr. Brian R. Cain, provided a positive opinion regarding the Veteran's back condition and its relation to service.  The evidence of record contains a note from Dr. Cain, dated July 25, 2008, stating that the Veteran "is in constant pain that is likely caused from a gunshot wound in the service."  The note does not specifically relate the Veteran's constant pain to a back condition, but nevertheless, the new VA examination should include consideration of that opinion.

Regarding the claim for entitlement to a TDIU, the Veteran raised the issue in statements, made at the July 2000 VA examination and submitted in December 2008, indicating that he retired due to a back condition.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

While the Board notes that in a January 2009 report of contact with the Veteran, the RO indicated that the Veteran gave permission not to process certain medical records and to disregard them.  However, in light of the remand, any relevant ongoing VA and private treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his back condition or back pain and/or service-connected disabilities related to the gunshot wound, to include through and through gunshot wound to muscle groups XIX and XX, post operative adhesions residuals of penetrating pistol wound of abdomen, and scars.  After securing any releases deemed necessary, request any updated records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Thereafter, schedule the Veteran for a VA spine examination addressing his back condition.  The examiner should identify any and all currently diagnosed back disorders.  Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any such disorder, to include consideration of past diagnoses of degenerative disc and joint disease of the lumbar spine and arthritis lumbar spine, is related to his military service, to include the in-service gunshot wound noted in the service treatment records.

The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed back disorder is caused by any of the Veteran's service-connected disabilities related to the in-service gunshot wound, to include through and through gunshot wound to muscle groups XIX and XX, post operative adhesions residuals of penetrating pistol wound of abdomen, and scars.

The examiner must review the Veteran's claims file and must indicate such review in the examination report.

All pertinent symptomatology and findings of any back disorder are to be reported in detail, to include any neurologic symptoms present such as radiculopathy and/or IVDS.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide the reasoning for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for a TDIU.  If entitlement to TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal as to this issue.

5.  If the claim for service connection for a back condition remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




